In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00054-CV


                         IN THE INTEREST OF C.P., A CHILD

                          On Appeal from the 364th District Court
                                  Lubbock County, Texas
         Trial Court No. 2014-511,902, Honorable William R. Eichman II, Presiding

                                     May 12, 2016

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      On May 6, 2016, appellant, Maia Chpak, filed a motion to dismiss her appeal. No

decision of this Court having been delivered to date and without passing on the merits

of the appeal, we grant the motion and dismiss appellant’s appeal. See TEX. R. APP. P.

42.1(a)(1). Because appellant’s motion does not address costs, costs will be taxed

against appellant. See TEX. R. APP. P. 42.1(d). If dismissal will prevent appellee from

seeking relief to which he would otherwise be entitled, the Court directs appellee to file

a timely motion for rehearing.      No motion for rehearing from appellant will be

entertained.


                                                Mackey K. Hancock
                                                    Justice